Justice Murray
delivered the opinion of the Court. This is
an appeal from a judgment, affirming an order of the Court of Sessions of Yuba county, granting the respondent a right of ferry. Cognisance of these matters is given by law to the Court of. Sessions; and their action may be reviewed by the District Court. No appeal is provided, in such cases, from the judgment of the District Court. The record does not show that the judgment was rendered in a suit for “ a tax, toll, impost, or municipal fine;” nor that the amount exceeds $200. So that, there being no statutory provision for an appeal, and the case not falling within the constitutional provision, this Court has no jurisdiction over the matter.
The appeal is dismissed.
The appellant filed a petition for a rehearing. The petition was overruled at the ensuing term.